DETAILED ACTION

Status of Application
Claims 1-11 are pending in the present application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 8-9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mimar, U.S. Patent No. 7,873,812 B1.
	Referring to claim 1, Mimar discloses a method comprising:
performing, by a processor in response to a vector matrix multiply instruction [col. 8, lines 4-6, instruction of special interest for matrix multiplication is vector-multiply instruction; fig. 6, VMUL instruction], multiplying an m x n matrix (A matrix) and a n x p matrix (B matrix) to generate elements of an m x p matrix (R matrix) [figs. 8-9, multiplication of a 4 x 4 matrix (m x n) and a 4 x 1 matrix (n x p) = 4 x 1 matrix (m x p)]; and
storing the elements of the R matrix in a storage location specified by the vector matrix multiply instruction [fig. 6; col. 8, lines 13-17, Dest field].
Referring to claims 3 and 8, taking claim 3 as exemplary, Mimar discloses the method of claim 1, wherein multiplying further comprises generating the elements of the R matrix using vector multiplication units [fig. 2, OP elements 251] comprised in a vector data path [fig. 2] of the processor and configured to perform vector multiply operations [fig. 6, VMUL instruction for vector matrix multiply], wherein each vector multiplication unit comprises a slice multiply component [fig. 4, unit 251 comprises ALU and MULTIPLIER component] for each slice of the vector data path [fig. 2, in the case of fig. 
Referring to claims 4 and 9, taking claim 4 as exemplary, Mimar discloses the method of claim 3, further comprising:
mapping elements of rows of the A matrix and elements of columns of the B matrix to each slice multiplication component based on the respective element of the R matrix to be generated by the slice multiplication component [fig. 2, see Vector Element Mapping Logic 230 and 240; the examiner notes that the elements of the source matrices are represented as elements in the source registers].
Referring to claim 6, Mimar discloses a processor comprising:
an instruction decoder [col. 10, lines 55-59, “Instruction Decode”] configured to decode a vector matrix multiply instruction [col. 8, lines 4-6, instruction of special interest for matrix multiplication is vector-multiply instruction; fig. 6, VMUL instruction]; 
and vector matrix multiplication logic [figs. 2 and 4, computational unit 251] configured to multiply, responsive to the vector matrix multiply instruction, an m x n matrix (A matrix) and a n x p matrix (B matrix) to generate elements of an m x p matrix (R matrix) [figs. 8-9, multiplication of a 4 x 4 matrix (m x n) and a 4 x 1 matrix (n x p) = 4 x 1 matrix (m x p)].
Referring to claim 11, Mimar discloses the processor of claim 6, wherein the processor is a digital signal processor (DSP) [col. 1, lines 25-26].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mimar, in view of Laksono et al (hereinafter Laksono), U.S. Publication No. 2012/0314775 A1.

Referring to claims 2 and 7, taking claim 2 as exemplary, Mimar discloses the method of claim 1, wherein m = 4 [claim 6, size of first matrix is M x L, size of second matrix is L x P; fig. 8, multiplying these two matrices would result in result matrix with size M x P].
Mimar does not explicitly disclose wherein n = 8, and p = 4.
However, Laksono discloses wherein n = 8, and p = 4 [paragraphs 80-81, “matrix input configuration data 332 that configures the matrix multiplier 320. In particular the matrix input configuration data 332 indicates the dimensionality of the input data 322 and the input data 324”; different values of the matrix input configuration data can correspond to input data formatted as other dimensions; hence values such as n = 8 and p = 4 can be configured], in order to provide vector data that can be automatically transposed without the need for further data manipulation and further instructions [paragraph 72].
.

Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the elements of the rows the A matrix and the elements of columns of the B matrix are provided by a streaming engine, and wherein the mapping is performed by a permute network coupled between the streaming engine and the vector multiplication components, in combination with other recited limitations in claim 5.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the elements of the rows the A matrix and the elements of columns of the B matrix are provided by a streaming engine, and wherein the elements of the rows of the A matrix and the elements of the columns of the B matrix are mapped by a permute network coupled between the streaming engine and the vector multiplication units, in combination with other recited limitations in claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Oxman et al, U.S. Publication No. 2008/0285652 A1, discloses a programmable multiplexer shuffling network to permute addresses of memory blocks stored in the cache memory, thereby adjusting the mapping from main memory address space to the cache memory address space according to a first criterion [claim 60].
Mortensen, U.S. Publication No. 2014/0365548 A1, discloses  it is highly beneficial to add a customized hardware data path for this purpose like the present vector matrix product accelerator to reduce the computational load of the data path of the DSP core or microprocessor core [paragraph 2] and multiply-accumulate circuits [fig. 3].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425.  The examiner can normally be reached on M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Farley Abad/           Primary Examiner, Art Unit 2181